Citation Nr: 1724109	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a lumbar sacral strain with levoscoliosis.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to January 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas.

The Veteran appeared at a January 2015 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

This matter was previously before the Board in February 2015, and was remanded for further development.

In an April 2010 rating decision, the RO increased the rating for the service-connected back disability to 10 percent, effective the date of the grant of service connection. Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's service-connected lumbar sacral strain with levoscoliosis disability was not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; or a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no evidence of neurological abnormalities. 

2. The Veteran does not have a hearing loss disability for VA compensation purposes. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a lumbar sacral strain with levoscoliosis disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237, 5242 (2016). 

2. The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board is satisfied that there has been substantial compliance with the February 2015 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Rating - Lower Back Disability

a.  Legal Criteria

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

b.  Analysis

The service-connected lumbar sacral strain with levoscoliosis is not specifically listed in the rating criteria so the RO assigned Diagnostic Codes 5299-5239 and evaluated the Veteran's disability under the rating criteria for the back. See 38 C.F.R. § 4.27.  

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a , Diagnostic Code 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5242. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Id. A 100 percent rating is warranted for ankylosis of the entire spine. Id. 

Under notes to the rating formula:

Note (1) any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (see also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80 (1997). The provisions of 38 C.F.R. § 4.59 contain additional guidelines for evaluating musculoskeletal disability, but are inapplicable where, as here, the disability is already rated at a compensable level. Vilfranc v. McDonald, 28 Vet. App. 357 (2017).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca, 8 Vet. App. at 202. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Service connection was granted for the back disability following an April 2009 VA examination which included a diagnosis of lumbar sacral strain with levoscoliosis. During the examination, the VA examiner diagnosed the Veteran with lumbar sacral strain with levoscoliosis. The Veteran reported stiffness and numbness from his spine, described as aching and sharp pain that occurs constantly. The Veteran also reported that when the pain is elicited during physical activity and stress, and cannot function at all when the pain is present. However, the Veteran reported that it does not result in any incapacitation, but does affect his range of motion and ability to do prolonged standing. 

The Veteran's range of motion (ROM) measurements during the examination were as follows: forward flexion to 90 degrees (with pain at 90); extension to 30 degrees (with pain at 30); right and left lateral flexion to 30 degrees each; right and left rotation to 30 degrees each (with pain on 30 on the left). The Veteran had a combined ROM of 240 degrees. The VA examiner also reported that there was no muscle spasm, or neurologic abnormalities, such as, bowel or bladder impairment. Posture and gait were normal.  There were no signs of intervertebral disc syndrome. 

In April 2013, the Veteran was afforded a VA examination. The Veteran reported that his back pain wakes him up at night, with pain in his left foot and fourth and fifth toes. The Veteran reported that he limits his activities. He also reported that repetitive bending aggravates his back and prolonged standing and sitting bothers him. 

During the exam, the VA examiner noted that the Veteran's x-rays were normal, with no evidence of scoliosis. The ROM measurements during the examination were as follows, forward flexion to 65 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees each; right and left rotation to 30 degrees each. The Veteran had a combined ROM of 215 degrees. Findings were the same after repetitive-use testing. The examiner specifically noted that there was no objective evidence of painful motion. There was some tenderness midline at L-5, but no guarding or muscle spasm of the thoracolumbar spine that results in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Straight leg raising test was negative. There were also no neurologic abnormalities, such as, bowel or bladder impairment and the examiner specifically noted no signs or symptoms of intervertebral disc syndrome.  

In January 2015, the Veteran attended a Board hearing, and testified that he had a bulging disc that was new and that his condition had deteriorated since the April 2013 VA examination. Therefore, the Veteran's back disability claim was remanded for another VA examination.

In April 2016, the Veteran was afforded a VA examination. The Veteran reported to the examiner that his back disability reduces his ability to perform heavy lifting and reduces his ability to do prolonged standing and prolonged walking.  During the examination, the Veteran was found to have a minor disc bulge in L4/L5 and L5/S1 of his spine. There was also minimal degenerative disease of his lumbar spine. The examiner specifically noted that the Veteran did not have intervertebral disc syndrome. No radiculopathy was found during this examination. The Veteran was also found to have thoracic scoliosis. The examiner described the functional impact as reducing the Veteran's ability to do heavy lifting and prolonged standing or walking.
During the examination, the VA examiner noted that the Veteran's x-rays were normal and that the Veteran does not have levoscoliosis. The ROM measurements during the examination were as follows: forward flexion to 85 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees each; right and left rotation to 25 degrees each. The examiner noted pain on flexion and right and left rotation, but no additional loss after repetitive-use testing.  The Veteran had a combined ROM of 225 degrees. The Veteran was not found to have any guarding or muscle spasm of the thoracolumbar spine that results in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. There were also no neurologic abnormalities, such as, bowel or bladder impairment.

A rating in excess of 10 percent requires forward flexion greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. None of that is demonstrated here. Flexion has been shown to 65 degrees, at worst, with no objective evidence of pain on motion on that time. The Veteran's combined range of motion has consistently been greater than 120 degrees and there is no evidence of muscle spasm or guarding. There is no evidence of intervertebral disc syndrome so consideration of an increased rating under that rating criteria is not warranted. Thus, the criteria for an increased rating are not met or more closely approximated.  

The Board has also considered whether a separate rating for neurological impairment is warranted at any time during the rating period in question, but the medical evidence does not show such impairment during this period.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted at this time. 

The Board has considered the written statements submitted by the Veteran. In his June 2009 notice of disagreement (NOD), the Veteran stated that he "disagree[d] with the medical assumptions made whereby there was 'no evidence of radiating pain on movement' when in fact there is." The Veteran also stated that he disagreed that the examination found no ankylosis. In June 2016, the Veteran submitted another written statement, where he stated that the VA examiner did not ask him if he was in pain when assessing his range of motion and is not capable of determining his range of motion without pain. Additionally, the Veteran stated that his "degeneration isn't and shouldn't be considered natural considering the circumstances."

In December 2016, the Veteran submitted a statement where he stated he disagreed with the decision to deny his claim in excess of 10 percent. The Veteran attached and referenced MRI results from October 2015. The Veteran contends that he does have levoscoliosis condition. Additionally, in his statement, the Veteran referenced the service-connected issue title that states "lumbar sacral strain with levoscoliosis" as evidence that he meets the 20 percent rating criteria. In January 2017, the Veteran submitted another written statement contending that his medical records document muscle spasms from his back disability, and because his spine contours abnormally, that alone is sufficient evidence to reinforce his claim for a higher rating.

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim for an increased rating, that doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection - Bilateral Hearing Loss

a.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993). 

b.  Analysis

The Veteran is seeking entitlement to service connection for a hearing loss. In July 2004, the Veteran was given an entrance examination. The audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
0
LEFT
5
0
0
0
0

In January 2005, the Veteran was given another hearing examination. The audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
-5
LEFT
5
0
-5
-5
0

The Veteran's separation medical examination is not in the claims file. 

The Veteran was afforded a VA audiological examination in March 2009 VA examination during which he reported to the examiner that he noticed hearing loss and tinnitus as he participated in training and combat deployments to Afghanistan and Iraq. He also states that conversations are difficult to understand at times, and that background noise is more difficult for understanding speech. The audiological examination, pure tone thresholds, in decibels, were as follows:

	


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
10
15
5
5
10

Speech recognition with the Maryland CNC word list was 100 percent in the right ear and of 100 percent in the left ear. Upon recording these results, the VA examiner opined that there was no pathology to render a diagnosis for hearing loss.

During the a January 2015 Board hearing, the Veteran testified he was exposed to combat related noise and that believed that his hearing was worse than it was during the March 2009 VA examination.

Pursuant to the Board remand, the Veteran was scheduled for a VA audiological examination in January 2016, but did not appear. Additional attempts to schedule the Veteran for an audiological examination were made in April 2016, August 2016. In September 2016, the Veteran contacted the VA and asked to be rescheduled for his VA audiological examination. In November 2016, the record indicates that the Veteran cancelled his VA examination and refused to reschedule another examination. A November 2016 supplemental statement of the case (SSOC) advised the Veteran that the file indicated that he cancelled the October 2016 VA examination because he no longer wanted to pursue his hearing loss claim. Since there is no other documentation in the claims file that the Veteran wishes to withdraw his bilateral hearing loss claim, he must submit a signed written statement to that effect. The Veteran was also advised that without a signed written statement withdrawing the claim, the issue would remain on appeal. No response was received from the Veteran.

After a review of the evidence of record, the Board finds that service connection is not warranted for a hearing loss disability because audiologic testing does not show the Veteran has a hearing loss disability for VA compensation purposes. While the Veteran believes he currently has hearing loss disability for VA purposes, he is not competent to provide a diagnosis in this case. The issue is medically complex and requires specialized knowledge and experience. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Kahana v. Shinseki, 24 Vet. App. 428 (2011). There is no indication that the Veteran has the medical training to self-test his hearing for puretone thresholds or Maryland CNC speech recognition results that would reveal hearing loss for VA purposes under 38 C.F.R. § 3.385. As such, the Board finds that the Veteran's assertion of hearing loss disability due to in-service noise exposure is not persuasive. Absent a currently diagnosed disability as defined by 38 C.F.R. § 3.385, service connection is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a lumbar sacral strain with levoscoliosis is denied.

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


